UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21386 Dreyfus Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 12/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Alpha Growth Fund December 31, 2009 (Unaudited) Common Stocks100.2% Shares Value ($) Consumer Discretionary13.6% Big Lots 11,500 a,b 333,270 Comcast, Cl. A 33,900 571,554 DIRECTV, Cl. A 14,300 b 476,905 DISH Network, Cl. A 26,500 550,405 Dollar Tree 38,700 b 1,869,210 Family Dollar Stores 27,300 759,759 Ford Motor 480,500 b 4,805,000 GameStop, Cl. A 109,500 a,b 2,402,430 Garmin 144,300 a 4,430,010 McDonald's 32,514 2,030,174 Priceline.com 13,000 a,b 2,840,500 Walgreen 55,300 2,030,616 Consumer Staples12.5% Altria Group 59,200 1,162,096 Coca-Cola Enterprises 144,000 3,052,800 Colgate-Palmolive 13,200 1,084,380 Del Monte Foods 256,500 2,908,710 Kimberly-Clark 11,600 739,036 Kroger 6,800 139,604 Lorillard 4,000 320,920 PepsiCo 14,700 893,760 Philip Morris International 61,400 2,958,866 Procter & Gamble 47,900 2,904,177 Safeway 14,446 307,555 SUPERVALU 77,800 988,838 Wal-Mart Stores 68,800 3,677,360 Energy1.4% Chevron 9,100 700,609 Exxon Mobil 19,200 1,309,248 Occidental Petroleum 4,000 325,400 Financial7.9% Annaly Capital Management 190,400 3,303,440 Discover Financial Services 232,885 3,425,738 Goldman Sachs Group 12,000 2,026,080 PartnerRe 10,400 776,464 State Street 86,300 3,757,502 TD Ameritrade Holding 8,500 b 164,730 Health Care21.7% Abbott Laboratories 26,100 1,409,139 Baxter International 4,908 288,001 Becton, Dickinson & Co. 2,200 173,492 Biogen Idec 7,200 b 385,200 Bristol-Myers Squibb 153,007 3,863,427 CareFusion 71,500 b 1,788,215 Eli Lilly & Co. 110,800 a 3,956,668 Forest Laboratories 18,997 b 609,994 Genzyme 11,800 b 578,318 Gilead Sciences 110,500 b 4,782,440 Illumina 23,300 a,b 714,145 Johnson & Johnson 76,500 4,927,365 Kinetic Concepts 19,200 a,b 722,880 Medco Health Solutions 40,200 b 2,569,182 Medtronic 30,770 1,353,265 Merck & Co. 27,912 1,019,905 Millipore 4,900 b 354,515 Mylan 29,900 a,b 551,057 Omnicare 92,200 2,229,396 Pfizer 38,418 698,823 WellPoint 65,000 b 3,788,850 Industrial3.2% Oshkosh 38,200 1,414,546 Raytheon 59,600 3,070,592 Valmont Industries 12,000 a 941,400 Information Technology32.1% Apple 30,279 b 6,384,630 Broadridge Financial Solutions 27,500 620,400 CA 17,485 392,713 Cisco Systems 38,500 b 921,690 Cree 29,800 b 1,679,826 Cypress Semiconductor 365,500 b 3,859,680 EMC 89,000 b 1,554,830 Fidelity National Information Services 148,700 3,485,528 FLIR Systems 4,700 a,b 153,784 Google, Cl. A 6,200 b 3,843,876 Hewlett-Packard 32,088 1,652,853 International Business Machines 74,800 9,791,320 MasterCard, Cl. A 6,600 a 1,689,468 Microsoft 177,101 5,399,810 Novell 5,700 b 23,655 Oracle 221,700 5,440,518 Sohu.com 34,100 a,b 1,953,248 Western Digital 115,600 b 5,103,740 Western Union 25,000 471,250 Materials2.6% Bemis 2,568 76,141 Commercial Metals 150,000 2,347,500 Pactiv 27,300 b 659,022 Reliance Steel & Aluminum 31,200 1,348,464 Telecommunication Services.3% AT & T 17,500 Utilities4.9% American Water Works 3,661 82,043 DPL 49,500 1,366,200 Exelon 29,400 1,436,778 Integrys Energy 20,500 860,795 Nicor 34,600 1,456,660 Pinnacle West Capital 82,800 3,028,824 Total Common Stocks (cost $152,779,566) Other Investment.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $652,000) 652,000 c Investment of Cash Collateral for Securities Loaned6.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $10,518,126) 10,518,126 c Total Investments (cost $163,949,692) 106.8% Liabilities, Less Cash and Receivables (6.8%) Net Assets 100.0% a Security, or portion thereof, on loan. At December 31, 2009, the total market value of the fund's securities on loan is $10,128,225 and the total market value of the collateral held by the fund is $10,518,126. b Non-income producing security. c Investment in affiliated money market mutual fund. At December 31, 2009, the aggregate cost of investment securities for income tax purposes was $163,949,692. Net unrealized appreciation on investments was $17,014,166 of which $22,940,938 related to appreciated investment securities and $5,926,772 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 167,840,484 - - Equity Securities - Foreign+ 1,953,248 - - Mutual Funds 11,170,126 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that fair valued by the Board of Trustees, certain factors may be such as: fundamental analytical data, the nature and duration of on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus S&P Stars Fund December 31, 2009 (Unaudited) Common Stocks99.6% Shares Value ($) Consumer Discretionary6.7% Coach 150,000 5,479,500 DeVry 80,000 4,538,400 Family Dollar Stores 143,000 a 3,979,690 GameStop, Cl. A 155,000 a,b 3,400,700 McDonald's 75,000 4,683,000 Consumer Staples10.1% Coca-Cola 121,250 6,911,250 Colgate-Palmolive 72,000 5,914,800 General Mills 50,000 3,540,500 PepsiCo 50,000 3,040,000 Procter & Gamble 120,000 7,275,600 Wal-Mart Stores 120,000 6,414,000 Energy16.2% Apache 60,000 6,190,200 Chevron 116,780 8,990,892 ConocoPhillips 139,790 7,139,075 Exxon Mobil 90,000 6,137,100 Noble 240,000 a 9,768,000 Transocean 96,220 b 7,967,016 XTO Energy 147,000 6,839,910 Financial17.2% Bank of America 250,000 3,765,000 Chubb 135,000 6,639,300 Citigroup 700,000 2,317,000 Goldman Sachs Group 26,000 4,389,840 JPMorgan Chase & Co. 225,000 9,375,750 People's United Financial 340,000 5,678,000 Prudential Financial 65,000 3,234,400 Simon Property Group 100,830 8,046,259 Travelers Cos. 160,000 7,977,600 Wells Fargo & Co. 185,000 4,993,150 Health Care10.4% Abbott Laboratories 70,000 3,779,300 Celgene 83,000 b 4,621,440 Express Scripts 80,000 b 6,916,000 Gilead Sciences 181,000 b 7,833,680 Johnson & Johnson 102,000 6,569,820 Vertex Pharmaceuticals 100,000 b 4,285,000 Industrial7.5% C.H. Robinson Worldwide 80,000 4,698,400 Fastenal 100,000 a 4,164,000 General Electric 315,000 4,765,950 Jacobs Engineering Group 105,000 b 3,949,050 United Technologies 100,000 6,941,000 Information Technology23.1% Apple 56,000 b 11,808,160 Applied Materials 255,000 3,554,700 Cisco Systems 220,000 b 5,266,800 eBay 150,000 b 3,531,000 Google, Cl. A 11,000 b 6,819,780 Hewlett-Packard 148,270 7,637,388 Intel 250,000 5,100,000 International Business Machines 68,000 8,901,200 MasterCard, Cl. A 20,000 a 5,119,600 Microsoft 300,000 9,147,000 Oracle 230,000 5,644,200 Yahoo! 200,000 b 3,356,000 Materials1.0% Crown Holdings 130,000 b Telecommunication Services4.3% American Tower, Cl. A 150,000 b 6,481,500 AT & T 268,570 7,528,017 Utilities3.1% AES 250,000 b 3,327,500 FPL Group 70,000 3,697,400 ONEOK 70,000 3,119,900 Total Common Stocks (cost $315,959,341) Other Investment.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,065,000) 3,065,000 c Investment of Cash Collateral for Securities Loaned3.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $12,332,500) 12,332,500 c Total Investments (cost $331,356,841) 104.3% Liabilities, Less Cash and Receivables (4.3%) Net Assets 100.0% a Security, or portion thereof, on loan. At December 31, 2009, the total market value of the fund's securities on loan is $11,957,406 and the total market value of the collateral held by the fund is $12,332,500. b Non-income producing security. c Investment in affiliated money market mutual fund. At December 31, 2009, the aggregate cost of investment securities for income tax purposes was $331,356,841. Net unrealized appreciation on investments was $10,555,776 of which $41,078,542 related to appreciated investment securities and $30,522,766 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 326,515,117 - - Mutual Funds 15,397,500 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus S&P Stars Opportunities Fund December 31, 2009 (Unaudited) Common Stocks99.0% Shares Value ($) Consumer Discretionary15.7% Advance Auto Parts 110,000 4,452,800 Aeropostale 150,000 a 5,107,500 Chico's FAS 100,000 a 1,405,000 Coach 180,000 6,575,400 Dollar Tree 21,000 a 1,014,300 Family Dollar Stores 162,000 4,508,460 GameStop, Cl. A 100,000 a,b 2,194,000 ITT Educational Services 7,600 a,b 729,296 Lennar, Cl. A 150,000 1,915,500 Toll Brothers 100,000 a 1,881,000 Under Armour, Cl. A 93,000 a,b 2,536,110 Consumer Staples.5% BJ's Wholesale Club 15,000 a,b 490,650 Universal 14,000 b 638,540 Energy6.8% FMC Technologies 20,000 a,b 1,156,800 Mariner Energy 150,000 a 1,741,500 Noble 150,000 6,105,000 XTO Energy 109,000 5,071,770 Financial13.8% Everest Re Group 50,000 4,284,000 Fortress Investment Group 700,000 a,b 3,115,000 HCC Insurance Holdings 23,700 662,889 Hudson City Bancorp 420,000 5,766,600 IntercontinentalExchange 11,000 a 1,235,300 Invesco 150,000 3,523,500 Nasdaq OMX Group 20,000 a 396,400 Nationwide Health Properties 26,000 c 914,680 People's United Financial 300,000 5,010,000 UDR 165,000 2,712,600 Westamerica Bancorporation 13,000 b 719,810 Health Care16.8% Celgene 107,000 a 5,957,760 Edwards Lifesciences 40,000 a 3,474,000 Express Scripts 3,900 a 337,155 Gilead Sciences 130,000 a 5,626,400 Life Technologies 151,000 a 7,886,730 Mylan 250,000 a,b 4,607,500 Universal Health Services, Cl. B 22,000 671,000 Vertex Pharmaceuticals 140,000 a,b 5,999,000 Industrial17.6% AGCO 14,250 a,b 460,845 Brink's 10,100 245,834 C.H. Robinson Worldwide 110,000 b 6,460,300 Dun & Bradstreet 8,000 674,960 Fastenal 142,000 b 5,912,880 Flowserve 83,000 7,845,990 Fluor 6,000 270,240 Goodrich 56,000 3,598,000 Jacobs Engineering Group 100,000 a 3,761,000 Landstar System 88,000 3,411,760 Stericycle 10,000 a 551,700 W.W. Grainger 30,000 2,904,900 Information Technology15.0% Amdocs 70,000 a 1,997,100 AU Optronics, ADR 300,000 b 3,597,000 Computer Sciences 9,800 a 563,794 Global Payments 120,000 6,463,200 Harris 60,000 2,853,000 Linear Technology 130,000 3,970,200 Microchip Technology 190,000 b 5,521,400 Sybase 115,000 a,b 4,991,000 Tech Data 19,000 a,b 886,540 Materials5.0% Crown Holdings 168,000 a 4,297,440 FMC 93,000 5,185,680 Minerals Technologies 13,700 746,239 Telecommunication Services3.9% Crown Castle International 147,000 a 5,738,880 Frontier Communications 280,000 2,186,800 Utilities3.9% AES 170,000 a 2,262,700 ONEOK 117,000 5,214,690 UGI 21,000 507,990 Total Common Stocks (cost $166,244,253) Other Investment1.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,058,000) 3,058,000 d Investment of Cash Collateral for Securities Loaned16.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $32,854,928) 32,854,928 d Total Investments (cost $202,157,181) 116.5% Liabilities, Less Cash and Receivables (16.5%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2009, the total market value of the fund's securities on loan is $31,661,848 and total market value of the collateral held by the fund is $32,854,928. c Investment in Real Estate Investment Trust. d Investment in affiliated money market mutual fund. At December 31, 2009, the aggregate cost of investment securities for income tax purposes was $202,157,181. Net unrealized appreciation on investments was $37,261,759 of which $47,750,193 related to appreciated investment securities and $10,488,434 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2009 in valuing the fund's investments: Level 1 -Unadjusted Level 2 - Other Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 199,909,012 - - Equity Securities - Foreign+ 3,597,000 - - Mutual Funds 35,912,928 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended December 31, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. -3- FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Manager Funds I By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 19, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 19, 2010 By: /s/ James Windels James Windels Treasurer Date: February 19, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) -4-
